THE STATE OF SOUTH CAROLINA
                         In The Court of Appeals

             The State, Respondent,

             v.

             Rohaime Jamar Hopkins, Appellant.

             Appellate Case No. 2017-001224



                           Appeal From Jasper County
                    Perry M. Buckner, III, Circuit Court Judge


                             Opinion No. 5766
              Submitted November 1, 2019 – Filed August 19, 2020


                                   AFFIRMED


             Chief Appellate Defender Robert Michael Dudek, of
             Columbia, for Appellant.

             Attorney General Alan McCrory Wilson, Chief Deputy
             Attorney General W. Jeffrey Young, Deputy Attorney
             General Donald J. Zelenka, Senior Assistant Deputy
             Attorney General Melody Jane Brown, Assistant
             Attorney General William Joseph Maye, all of Columbia;
             and Solicitor Isaac McDuffie Stone, III, of Bluffton, all
             for Respondent.


WILLIAMS, J.: In this criminal appeal, Rohaime Jamar Hopkins appeals his
conviction for murder. On appeal, Hopkins argues the trial court erred in (1)
admitting State's Exhibits 7 and 8 (the Cell Phone Records), (2) admitting State's
Exhibit 9 (the Text Message), and (3) allowing Michael Taylor's testimony. We
affirm.

FACTS/PROCEDURAL HISTORY

On November 12, 2014, Terrance Johnson (Victim) was shot and killed in Jasper
County. Hopkins was indicted for Victim's murder and tried by a jury. The State's
theory was that Victim was murdered at approximately 9:37 P.M.

Several witnesses saw Hopkins and Victim leave a wake together on the night of
the murder, and one witness testified that during the wake, she saw Hopkins with a
gun tucked into his pants. Lieutenant Shaun Harley, a supervisor with the South
Carolina Law Enforcement Division (SLED), testified Latanya Singleton told him
that on the night of the murder (1) Hopkins and Victim came to her house, (2)
Hopkins and Victim left her house in Victim's car, and (3) approximately twenty
minutes later, Hopkins walked back to her house alone before being picked up by
someone.1 Agent Richard Johnson, a SLED investigator, testified Latanya lived
approximately five hundred yards from where Victim's body was found.

Hopkins's written statement to police indicated he saw Victim at the wake and
Victim took him to get clothes. After Victim dropped him off at Janeika DuPont's
house around 6:30 or 7:00 P.M., he did not see or speak to Victim anymore that
day. DuPont testified that Hopkins was not at her house at 6:30 or 7:00 P.M. but he
arrived at 10:30 or 11:00 P.M.

On the first day of trial, Michael Taylor, DuPont's husband, informed the State he
was going to testify that when Hopkins arrived at their house on the night of the
murder, he changed his clothing and proceeded to burn the clothing in a burn
barrel. Upon learning this information, the State immediately informed Hopkins
and the trial court. During the trial, Taylor testified that on the night of the murder,
he returned home at approximately 9:07 P.M. and Hopkins was not there. He stated
he went next door until approximately 10:15 or 10:30 P.M. and when he returned
home, Hopkins was unexpectedly inside. Taylor testified that after he and Hopkins
talked for a while, Hopkins changed his clothes and burned them in Taylor's burn
barrel. Hopkins objected to this testimony because it was not previously provided
to him. A discussion was held off the record, and the trial court indicated it would
state its ruling on the objection on the record later. When the trial resumed, Taylor

1
  At trial, Latanya testified she did not remember telling Lieutenant Harley any of
the aforementioned information because she was high when she spoke to him.
stated that when he spoke to police in 2014, he did not think to mention that
Hopkins burned his clothing because he did not believe Hopkins killed Victim. It
was only when Taylor was asked to testify at trial that he began to consider
Hopkins's specific actions on the night of the murder. The trial court overruled
Hopkins's objection to Taylor's testimony. The court noted (1) the State informed
Hopkins about Taylor's statement as soon as it became aware of it and (2) because
witnesses often change their testimony or give surprise testimony, Hopkins only
objected to Taylor's testimony to evoke sympathy from the jury about the amount
of notice he received.

At trial, there was evidence presented that a drug dealer put "a hit" on Victim.
Agent Johnson testified Daytron Simmons (Simmons) told him that (1)
approximately two weeks before the murder, Hopkins was looking at Victim when
Hopkins told Simmons he was waiting on the drug dealer to sign "the contract" and
(2) Hopkins told Simmons the drug dealer put a hit on Victim because Victim was
"snitching."2 Antoine Drake testified there was a hit out on Victim and he
attempted to collect the hit money for killing Victim in an effort to scam the drug
dealer and find out if Hopkins killed Victim. However, Drake clarified he was not
paid because the drug dealer said "Hopkins told me he did it alone" and Hopkins
had already been paid. Byron Singleton testified he and Hopkins were "basically
roommates" in jail and Hopkins told him that he killed Victim because the drug
dealer offered him $15,000 to kill Victim in a murder for hire.3 Angel Simmons
(Angel), Victim's fiancé, testified she called Victim several times on the night of
the murder and Victim answered her two calls close to 10:00 P.M. She stated the
last time Victim answered her call, she asked where he was a couple of times and
told him she loved him. Angel heard a little scuffle and the phone call abruptly
ended. Angel stated she kept calling Victim's phone but it went straight to
voicemail.

State's Exhibit 7 was a portion of Victim's cell phone record, and State's Exhibit 8
was a portion of Hopkins's cell phone record (collectively, the Cell Phone


2
  At trial, Simmons testified he has trouble with his long-term memory because he
was shot in the eye in 2006, so he did not remember saying these things or
speaking with Agent Johnson on March 24, 2015.
3
  Singleton previously met Drake on a prison bus ride, but he denied receiving
information about Victim's murder from Drake. At the time of trial, Singleton had
a pending murder charge. He admitted he hoped he would receive leniency for
testifying but agreed there was no agreement with the Solicitor.
Records), both from the night of the murder.4 Each record listed the phone number
associated with the record, its corresponding outgoing and incoming calls and text
messages, the time and duration of those calls, whether the calls were forwarded to
voicemail, and the cellphone tower and sector that connected the communication.
State's Exhibit 9 was the record of a text message (the Text Message) sent from
Hopkins's old cell phone number, which stated, "Dats done need to Holla at u."

During the direct examination of Karen Milbrodt, a senior analyst in Executive
Relations and a records custodian for Verizon Wireless, Hopkins made a general
objection to the introduction of the Cell Phone Records and the Text Message. A
discussion was held off the record. On the record, the trial court stated, "The State
seeks to admit a text message," and the court noted Hopkins objected based on the
Confrontation Clause and hearsay. (emphasis added). Hopkins conceded the
authenticity of the Text Message. The trial court overruled Hopkins's objection,
finding the Text Message (1) did not violate the Confrontation Clause, (2) was not
hearsay because it was an admission of a party opponent, (3) in the alternative, met
the exception for hearsay as a statement against interest, (4) was relevant, and (5)
was not unfairly prejudicial. Following the court's ruling on Hopkins's hearsay
objection, Hopkins reminded the court he had "a couple of other positions as far as
why that language should not be admissible."5 (emphasis added). Hopkins argued
the language in the Text Message was confusing and not relevant because (1) the
State could not tie the language in the Text Message to its argument that the Text
Message meant Hopkins killed Victim and (2) the State could not prove to whom
the Text Message was sent.6 The trial court conveyed that Hopkins's concerns
related to a potential inference from the evidence, which would go to the weight
rather than admissibility of the evidence and would be for the jury to determine.
Hopkins then argued the prejudice outweighed the probative value under Rule 403,
SCRE, because the State was going to use it to say Hopkins carried out a "hit" on
Victim without any evidence to support that assertion. The court stated the Text


4
  Angel testified the phone number associated with Exhibit 7 was Victim's phone
number. Agent Johnson testified Hopkins admitted the phone number associated
with Exhibit 8 was his old phone number.
5
  Because the preceding discussion of Hopkins's objections only mentioned the
Text Message, we find "that language" refers to the language in the Text Message.
6
  Hopkins argued the State would attempt to argue the Text Message was sent to
the drug dealer. The trial court agreed with Hopkins that there was no way to
establish to whom the Text Message was sent because it was sent to a burner
phone.
Message did not mention a "hit" and that any connection to the "hit" would be
based upon an argument or an inference.

The next day, the court indicated it believed it only ruled on one exhibit, but the
State clarified there were three exhibits. Hopkins agreed, and the Cell Phone
Records and the Text Message were admitted into evidence. The court then turned
to "a new issue" related to Hopkins's pretrial motion to exclude any testimony or
evidence related to the cell phone sector analysis created by Dylan Hightower, an
investigator for the State.7 The State sought to qualify Milbrodt as an expert to lay
a foundation for Hightower's cell phone sector analysis and proffered her
qualifications outside of the presence of the jury. The court found Milbrodt was
not qualified to provide expert testimony on the use of cell phone towers but she
was qualified as a records custodian. Hopkins did not object.

Milbrodt recited from the Cell Phone Records when asked which phone tower a
call in the Cell Phone Records utilized. Milbrodt stated that if the Cell Phone
Records showed two identical time stamps for an incoming call that meant the call
was unanswered and forwarded to voicemail. Milbrodt testified that on the night
of the murder, Victim's cell phone record indicated there were two answered
incoming phone calls at 9:33 P.M. and 9:34 P.M.8 She stated that a third incoming
phone call came in at 9:37 P.M., lasted twenty seconds, and utilized cell tower 216
and sector one alpha.9 Milbrodt testified Victim's cell phone record indicated
every call made to his cell phone from 9:38 P.M. until 1:53 A.M. was forwarded to
voicemail. Milbrodt also testified Hopkins's cell phone records indicated there was
an outgoing call at 9:37 P.M that utilized cell phone tower 216 and sector one
alpha. Milbrodt further testified the Text Message record indicated it was sent
from Hopkins's old cell phone number at 9:56 P.M. on the night of the murder.
Hopkins did not object to any of the aforementioned testimony. When Hopkins
asked Milbrodt whether a call would go to the next available towers if the usual
tower was overloaded or not working, Milbrodt answered affirmatively; the State
objected, and this objection was sustained.



7
  Neither the pretrial motions nor Hopkins's specific objection to the cell phone
sector analysis are included in the record on appeal.
8
  Milbrodt noted the phone number that was associated with each Cell Phone
Record, but she did not specifically refer to the Cell Phone Records or the Text
Message as belonging to either Hopkins or Victim.
9
  This call was received from the number that Angel testified belonged to her.
Hopkins was convicted and sentenced to life imprisonment without the possibility
of parole. This appeal followed.

ISSUES ON APPEAL

I. Did the trial court err in admitting the Cell Phone Records?

II. Did the trial court err in admitting the Text Message?

III. Did the trial court err in allowing Taylor's testimony?

STANDARD OF REVIEW

"In criminal cases, the appellate court sits to review errors of law only." State v.
Jenkins, 412 S.C. 643, 650, 773 S.E.2d 906, 909 (2015). The decision to admit or
exclude evidence is within the sound discretion of the circuit court. State v.
Jackson, 384 S.C. 29, 34, 681 S.E.2d 17, 19 (Ct. App. 2009). An appellate court
will not disturb the circuit court's admissibility determinations absent a prejudicial
abuse of discretion. State v. Adkins, 353 S.C. 312, 326, 577 S.E.2d 460, 468 (Ct.
App. 2003). "An abuse of discretion occurs when the conclusions of the trial court
either lack evidentiary support or are controlled by an error of law." State v.
Pagan, 369 S.C. 201, 208, 631 S.E.2d 262, 265 (2006).

LAW/ANALYSIS

I.    The Cell Phone Records

Hopkins contends the trial court erred in admitting the Cell Phone Records,
arguing (1) the Cell Phone Records were not statements against penal interest, (2)
the Cell Phone Records were prejudicial under Rule 403, SCRE, and (3) the Cell
Phone Records were confusing to the jury. We find these arguments are not
preserved for our review.

"In order for an issue to be preserved for appellate review, it must have been raised
to and ruled upon by the trial [court]. Issues not raised to and ruled upon in the
trial court will not be considered on appeal." State v. Dunbar, 356 S.C. 138, 142,
587 S.E.2d 691, 693–94 (2003). "Unless an objection is made at the time the
evidence is offered and a final ruling made, the issue is not preserved for review."
State v. Simpson, 325 S.C. 37, 42, 479 S.E.2d 57, 60 (1996). "[T]o preserve for
review an alleged error in admitting evidence[,] an objection should be sufficiently
specific to bring into focus the precise nature of the alleged error so it can be
reasonably understood by the trial judge." State v. Prioleau, 345 S.C. 404, 411,
548 S.E.2d 213, 216 (2001). "The failure to raise specific grounds for an objection
will not prevent the appellate court from addressing an issue when the record
indicates that the trial court and the State understood the basis for the objection."
State v. Bowers, 428 S.C. 21, 29, 832 S.E.2d 623, 627 (Ct. App. 2019). "[A] party
may not argue one ground at trial and an alternate ground on appeal." Prioleau,
345 S.C. at 411, 548 S.E.2d at 216.

At trial, Hopkins's objections to the trial court solely pertained to the admission of
the Text Message and to the separate sector analysis created by Hightower. He did
not specifically object to the Cell Phone Records before they were admitted into
evidence, and we find the trial court did not understand Hopkins's objection to
additionally encompass the Cell Phone Records. See id. ("[T]o preserve for review
an alleged error in admitting evidence[,] an objection should be sufficiently
specific to bring into focus the precise nature of the alleged error so it can be
reasonably understood by the trial judge."); Simpson, 325 S.C. at 42, 479 S.E.2d at
60 ("Unless an objection is made at the time the evidence is offered and a final
ruling made, the issue is not preserved for review."). Furthermore, Hopkins's
objection to Milbrodt's testimony occurred after the Cell Phone Records were
admitted into evidence and was related to the separate matter of her ability to lay a
predicate for the sector analysis created by Hightower. Hopkins did not object
when the trial court found Milbrodt could testify as to the Cell Phone Records as a
records custodian. See Prioleau, 345 S.C. at 411, 548 S.E.2d at 216 ("[A] party
may not argue one ground at trial and an alternate ground on appeal.").
Accordingly, we find Hopkins's arguments regarding the Cell Phone Records are
not preserved for our review.10

II.   The Text Message




10
  It is not clear if Hopkins made specific objections to the Cell Phone Records
during an off-the-record discussion, but even if he did, such an objection would be
abandoned because it was not put on the record. See York v. Conway Ford, Inc.,
325 S.C. 170, 173, 480 S.E.2d 726, 728 (1997) ("An objection made during an
off-the-record conference which is not made part of the record does not preserve
the question for review.").
Hopkins argues the trial court erred in admitting the Text Message because it was
confusing and its probative value was substantially outweighed by its unduly
prejudicial effect under Rule 403, SCRE.11 We disagree.

"'Relevant evidence' means evidence having any tendency to make the existence of
any fact that is of consequence to the determination of the action more probable or
less probable than it would be without the evidence." Rule 401, SCRE. "Although
relevant, evidence may be excluded if its probative value is substantially
outweighed by the danger of unfair prejudice, confusion of the issues, or
misleading the jury . . . ." Rule 403, SCRE; see also State v. Cheeseboro, 346 S.C.
526, 547, 552 S.E.2d 300, 311 (2001). "All evidence is meant to be prejudicial; it
is only unfair prejudice which must be avoided." State v. Bratschi, 413 S.C. 97,
115, 775 S.E.2d 39, 49 (Ct. App. 2015) (quoting State v. Gilchrist, 329 S.C. 621,
630, 496 S.E.2d 424, 429 (Ct. App. 1998)). "Evidence is unfairly prejudicial if it
has an undue tendency to suggest a decision on an improper basis, such as an
emotional one." State v. Wilson, 345 S.C. 1, 7, 545 S.E.2d 827, 830 (2001). The
burden is "on the opponent of the evidence to establish inadmissibility" under Rule
403. State v. King, 424 S.C. 188, 200 n.6, 818 S.E.2d 204, 210 n.6 (2018). "A
trial [court's] decision regarding the comparative probative value and prejudicial
effect of evidence should be reversed only in exceptional circumstances." State v.
Sledge, 428 S.C. 40, 55, 832 S.E.2d 633, 641–42 (Ct. App. 2019) (alteration in
original) (quoting State v. Collins, 409 S.C. 524, 534, 763 S.E.2d 22, 28 (2014)).
"Circumstantial evidence, . . . , is proof of a chain of facts and circumstances from
which the existence of a separate fact may be inferred." State v. Rogers, 405 S.C.
554, 563, 784 S.E.2d 265, 270 (Ct. App. 2013).



11
   Hopkins also contends the trial court erred in admitting the Text Message
because it erroneously found the Text Message met the hearsay exception for a
statement against penal interest. However, that finding was an alternative
sustaining ground to the trial court's finding that the Text Message was not hearsay
because it was an admission of a party opponent pursuant to Rule 801(d)(2),
SCRE. Hopkins does not appeal that finding, and thus, it is the law of the case.
See State v. Fripp, 396 S.C. 434, 441, 721 S.E.2d 465, 468 (Ct. App. 2012) (stating
the appellant's failure to challenge the trial court's ruling in the appellate brief
renders the unchallenged ruling the law of the case); see also Anderson v. Short,
323 S.C. 522, 525, 476 S.E.2d 474, 477 (1996) (holding that when the ruling of the
trial court is based on more than one ground, the appellate court will affirm unless
appellant appeals all the grounds).
Hopkins argues the Text Message was "so amorphous and so ambiguous and
confusing" that it should have been excluded under Rule 403. In support of this
argument, Hopkins avers that on its face, the Text Message did not support the
State's argument that he sent the Text Message because he killed Victim and
wanted to collect the money for completing the "hit." We disagree, and we find
the Text Message provides circumstantial evidence of Hopkins's guilt. In State v.
Rogers, this court pointed to the defendant's statement, "It's done," as
circumstantial evidence of his guilt because the jury had to infer what he meant by
the words "it" and "done" before it could determine whether he confessed to
murder even though the circumstances in the case persuasively indicated the
statement meant he killed the victim. Id. at 564, 748 S.E.2d at 270. Although that
case dealt with whether there was enough circumstantial evidence to affirm the
trial court's denial of the defendant's directed verdict motion rather than the
admissibility of the statement, it shows such an inference could be drawn from the
statement even though the statement on its face did not specify the defendant killed
the victim. Likewise, we find the Text Message provides circumstantial evidence
of Hopkins's guilt from which the jury could properly infer "Dats done need to
Holla at u" meant Hopkins killed Victim and was seeking to collect money for the
"hit." See id. at 563, 784 S.E.2dat 270 ("Circumstantial evidence, . . . , is proof of
a chain of facts and circumstances from which the existence of a separate fact may
be inferred."). This is especially true when considering evidence was admitted that
indicated (1) Hopkins was hired to kill Victim, (2) multiple witnesses saw Hopkins
with Victim shortly before the murder, (3) Hopkins's story differed from other
witnesses's recall of his whereabouts on the night of the murder, (4) the Text
Message was sent nineteen minutes after the State argued Victim was killed and
within the time frame that Angel testified her call to Victim was disconnected, (5)
Hopkins had a gun on the night of the murder, and (6) Hopkins burned his clothing
on the night of the murder. Thus, we find the trial court did not err in admitting the
Text Message.

As to Hopkins's unfair prejudice argument, based on the facts listed above, we find
the danger of unfair prejudice from any inference or speculation the jury could
draw from the Text Message is slight compared to its relevance and thus does not
outweigh its probative value. See Rule 403, SCRE ("Although relevant, evidence
may be excluded if its probative value is substantially outweighed by the danger of
unfair prejudice, confusion of the issues, or misleading the jury . . . ."); Bratschi,
413 S.C. at 115, 775 S.E.2d at 49 ("All evidence is meant to be prejudicial; it is
only unfair prejudice which must be avoided." (quoting State v. Gilchrist, 329 S.C.
621, 630, 496 S.E.2d 424, 429 (Ct. App. 1998))); see also State v. Thompson, 420
S.C. 286, 398–99, 803 S.E.2d 44, 50 (Ct. App. 2017) (finding the trial court did not
err in ruling the potential prejudicial value of a letter did not substantially outweigh
its probative value even though the letter invited speculation).12

Based on the foregoing, we find the trial court did not err in admitting the Text
Message.

III.   Taylor's Testimony

Hopkins argues the trial court erred in failing to properly exercise its discretion to
exclude Taylor's testimony that Hopkins burned his clothes in a barrel outside of
Taylor's home on the night of the murder. Specifically, Hopkins contends the
admission of this evidence on the first day of trial, without sufficient notice,
amounted to "trial by ambush." We disagree.

Rule 5(a)(2), SCRCrimP, does not authorize the discovery of

             statements made by prosecution witnesses or prospective
             prosecution witnesses provided that after a prosecution
             witness has testified on direct examination, the court
             shall, on motion of the defendant, order the prosecution
             to produce any statement of the witness in the possession
             of the prosecution which relates to the subject matter as
             to which the witness has testified; and provided further
             that the court may upon a sufficient showing require the
             production of any statement of any prospective witness
             prior to the time such witness testifies.

Rule 5(c), SCRCrimP provides that "[i]f, prior to or during trial, a party discovers
additional evidence or material previously requested or ordered, which is subject to
discovery or inspection under this rule, he shall promptly notify the other party or
his attorney or the court of the existence of the additional evidence or material."


12
  Hopkins also argues the Text Message did not pinpoint him as its sender.
However, before the trial court, Hopkins solely argued the State could not prove to
whom he sent the Text Message. Thus, we find this argument is unpreserved
because it was not raised to the trial court. See Prioleau, 345 S.C. at 411, 548
S.E.2d at 216 ("[A] party may not argue one ground at trial and an alternate ground
on appeal."); Simpson, 325 S.C. at 42, 479 S.E.2d at 60 ("Unless an objection is
made at the time the evidence is offered and a final ruling made, the issue is not
preserved for review.").
On appeal, Hopkins admits that "it is undisputed that [Taylor] chose to claim
[Hopkins] burned his clothes in a barrel at Taylor's house for the first time at trial"
and further acknowledges that the State notified him the same day. The trial court
also specifically noted that Hopkins got the same notice of the content of Taylor's
testimony as the State because the State informed him immediately after it found
out Taylor was going to testify to such. Thus, even though Taylor revealed this
information for the first time on the first day of the trial, we find there was no
violation of Rule 5 because the State provided Hopkins with immediate notice of
the information when it learned of it.

Hopkins argues that even if there was a timely disclosure under Rule 5(c), the
evidentiary analysis was not complete because the trial court had the inherent duty
to ensure he received a fair trial and not a trial by ambush. We find Sheppard v.
State instructive due to its examination of the timing of the disclosure of witness
statements. 357 S.C. 646, 657–60, 594 S.E.2d 462, 469 (2004), overruled on other
grounds by State v. Burdette, 427 S.C. 490, 832 S.E.2d 575 (2019). In Sheppard,
the defense was not provided with two prior statements of a State's witness until
after the State concluded its direct examination of the witness.13 Id. at 657, 594
S.E.2d 462, 469 (2004). Our supreme court found that because the petitioner "was
given [the witness's] statements in time for cross-examination, there [was] not a
reasonable probability the outcome of the trial would have been different had the
statements been disclosed prior to trial." Id. at 660, 594 S.E.2d at 470; see also
State v. Grantham, 224 S.C. 41, 45, 77 S.E.2d 291, 293 (1953) (finding that the
appellant was not denied a fair trial when a police officer testified the appellant
told him he planned the homicide for a long time but the officer did not mention
that statement in his testimony at a previous coroner's inquest because the appellant
was able to cross-examine the officer about why he did not testify earlier as to the
appellant's statement). Although Sheppard and Grantham did not specifically
identify and analyze the issue as one of fundamental fairness, the results of
Sheppard and Grantham suggest that fundamental fairness was not violated in this
case because Hopkins was able to cross-examine Taylor about why he did not

13
  The witness testified at trial that (1) the petitioner admitted an officer was
chasing him and told him to freeze, (2) the petitioner froze but stated, "Man, I can't
go to jail," and (3) the petitioner made a motion to indicate that he shot the officer.
357 S.C. at 658, 594 S.E.2d at 469. Following the police officer's murder, the
witness made two statements to the police. Id. In the first statement, he did not
make the assertions he testified to regarding the killing, but after his attorney told
him it would benefit him to cooperate, he made another statement that correlated
with his trial testimony. Id. at 658–59, 594 S.E.2d at 469.
previously mention the burning of the clothing. Thus, we find the trial court did
not abuse its discretion in allowing Taylor's testimony. See Adkins, 353 S.C. at
326, 577 S.E.2d at 468 (stating an appellate court will not disturb the circuit court's
admissibility determinations absent a prejudicial abuse of discretion).14

CONCLUSION

Based on the foregoing, Hopkins's conviction is

AFFIRMED.15

HUFF and MCDONALD, JJ., concur.




14
   Hopkins also argues that "it appears at some point Taylor decided he believed
[Hopkins] was guilty, and that this 'burned his clothes' assertion would sway the
jury to believe that [Hopkins] was guilty also." However, we find no evidence in
the record to support this assertion, and "bias or other defects in a witness's
testimony—revealed primarily through cross-examination—affect a witness's
credibility and may be weighed by the finder of fact." State v. King, 367 S.C. 131,
137, 623 S.E.2d 865, 868 (Ct. App. 2005).
15
   We decide this case without oral argument pursuant to Rule 215, SCACR.